                  CASE 0:20-cv-02400-PJS-TNL Doc. 1 Filed 11/28/20 Page 1 of 11




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MINNESOTA



Target Corporation, a Minnesota corporation,

                         Plaintiff,                       Case No.

        v.
                                                                        COMPLAINT
ACE American Insurance Company, a
Pennsylvania corporation,                                        JURY TRIAL DEMANDED

                         Defendant.


             Plaintiff Target Corporation (“Target”), for its Complaint against Defendant ACE

   American Insurance Company (“ACE”), states and alleges as follows:

                                           INTRODUCTION

             1.       This is a civil action for breach of contract and declaratory relief. In July

   2018, a fashion company called Universal Standard, Inc. (“USI”) sued Target for trademark

   infringement. USI claimed that Target’s use of the mark UNIVERSAL THREAD on

   clothing infringed on USI’s rights in its UNIVERSAL STANDARD mark.                       Target

   defended the action and settled all of USI’s claims before any of those claims had been

   adjudicated.

             2.       ACE insures Target for such defense costs and settlements under a privacy

   and network liability policy that provides coverage for losses arising out of alleged

   wrongful acts, defined to include trademark infringement, unfair competition, and




   SF: 331263-2
            CASE 0:20-cv-02400-PJS-TNL Doc. 1 Filed 11/28/20 Page 2 of 11




misappropriation of advertising ideas. These are exactly the claims Target defended and

settled here.

       3.       Target provided notice to ACE and has provided a detailed accounting of

these losses. ACE acknowledged the potential for coverage and thus its duty to defend,

though due to Target’s self-insured retention, ACE was not called upon to pay anything

until Target settled the underlying lawsuit.

       4.       Despite the clear existence of coverage, ACE denied Target’s claim and has

refused to pay it.

       5.       This action is necessary because ACE has denied coverage for Target’s

losses. Target seeks declaratory relief, compensatory damages, and other relief that may

be available.

                                          PARTIES

       6.       Target is a corporation organized and existing under the laws of the state of

Minnesota with its principal place of business in Minneapolis, Minnesota.

       7.       Upon information and belief, Defendant ACE American Insurance Company

is a corporation organized and existing under the laws of the state of Pennsylvania with its

principal place of business in Philadelphia, Pennsylvania, and is in the business of

providing liability insurance.

                              JURISDICTION AND VENUE

       8.       This Court has jurisdiction over the subject matter pursuant to 28 U.S.C.

§ 1332(a)(2), in that the action is between a citizen of Minnesota and a citizen of a foreign




                                               2
              CASE 0:20-cv-02400-PJS-TNL Doc. 1 Filed 11/28/20 Page 3 of 11




state, and the amount in controversy exceeds the sum of $75,000, exclusive of interest and

costs.

         9.       This Court has jurisdiction over the person of ACE, in that at all times

relevant, it has engaged in business activities within the state of Minnesota and has

otherwise purposefully availed itself of this jurisdiction.

         10.      Venue is proper in the United States District Court for the District of

Minnesota pursuant to 28 U.S.C. § 1391(a)(2) because a substantial part of the transactions,

acts, and/or omissions giving rise to the causes of action asserted herein occurred within

the state of Minnesota.

         11.      An actual justiciable controversy between Target and ACE exists within the

meaning of 28 U.S.C. § 2201 regarding whether ACE has a duty to indemnify Target with

respect to the claim described below.

         PRIVACY AND NETWORK LIABILITY POLICY SOLD TO TARGET

         12.      ACE issued a privacy and network liability policy bearing policy number

G21653937 012 to Target for the policy period November 1, 2017, to November 1, 2018

(the “Policy”). A true and correct copy of the Policy is attached as Exhibit A.

         13.      The Policy provides broad coverage for liability claims brought against

Target relating to its media and advertising operations. The relevant insuring clause states:

                  Solely with respect to the Insured’s Media, the Insurer will pay
                  Damages and Claims Expenses which the Insured becomes
                  legally obligated to pay by reason of a Claim first made against
                  the Insured during the Policy Period and reported to the Insurer
                  pursuant to Section VII, Notice, for any Wrongful Acts taking
                  place on or after the Retroactive Date and prior to the end of
                  the Policy Period.


                                                 3
         CASE 0:20-cv-02400-PJS-TNL Doc. 1 Filed 11/28/20 Page 4 of 11




Ex. A at 22 of 76.

       14.    With respect to that insuring clause, the Policy defines “Wrongful Act” to

mean “a Media Injury but solely in the course of the Insured’s Media or Media for Others

activities.” Ex. A at 24 of 76.

       15.    As relevant here, the Policy defines “Media Injury” to mean:

              c. plagiarism, piracy (excluding patent infringement), or the
              misappropriation or unauthorized use of advertising ideas,
              advertising material, titles, literary or artistic formats, styles
              or performances;

              d. the infringement of copyright, domain name, trademark,
              trade name, trade dress, title or slogan, service mark, or
              service name; or

              e. unfair competition alleged in connection with a Claim
              alleging (a) through (d) directly above;

              ....

              i. violation of the Lanham Act 15 U.S.C.A. § 1051 et seq.

Ex. A at 23 of 76.

       16.    The Policy defines “Damages” to mean:

              compensatory damages, any award of prejudgment or post-
              judgment interest, and settlements which the Insured becomes
              legally obligated to pay on account of any Claim first made
              against any Insured during the Policy Period or, if elected, the
              Extended Reporting Period, for Wrongful Acts to which this
              Policy applies.

Ex. A at 5 of 76. The Policy further provides that “Damages shall not include . . .

disgorgement of any profit, remuneration or financial advantage to which any Insured

was not legally entitled.” Id.




                                               4
         CASE 0:20-cv-02400-PJS-TNL Doc. 1 Filed 11/28/20 Page 5 of 11




       17.    The Policy defines “Claims Expenses” to include “reasonable and necessary

attorneys’ fees, expert witness fees and other fees and costs incurred by the Insurer, or by

the Insured with the Insurer’s prior written consent, in the investigation and defense of a

covered Claim.” Ex. A at 5 of 76.

       18.    The Policy defines “Insured’s Media” to mean:

              the electronic publishing, dissemination, releasing, gathering,
              transmission, production, webcasting, or other distribution, by
              or on behalf of the Insured, of Content on the Insured’s
              Website or on any other Website or mobile application or via
              non-electronic distribution with respect to non-electronic
              content. Insured’s Media also means Media Services.

Ex. A at 23 of 76.

       19.    The Policy defines “Media Services” to mean “Advertising, Broadcasting,

and Publishing.” Ex. A at 23 of 76.

       20.    The Policy defines “Advertising” to mean:

              promotional material (including branding, co-branding,
              sponsorships and/or endorsements), publicly disseminated on
              behalf of the Named Insured.

Ex. A at 21 of 76.

       21.    The Policy has a $15 million limit of liability for each claim and a total

general aggregate limit of $15 million, subject to a $10 million self-insured retention for

both “Damages” and “Claims Expenses.” Ex. A at 2 & 13 of 76.

                              UNDERLYING LAWSUIT

       22.    In July 2018, USI sued Target in the Southern District of New York in

Universal Standard, Inc. v. Target Corporation et al., No. 18-cv-06042 (the “USI Action”).




                                             5
         CASE 0:20-cv-02400-PJS-TNL Doc. 1 Filed 11/28/20 Page 6 of 11




USI is a women’s clothing company that sells its products under the UNIVERSAL

STANDARD name and mark.

       23.    USI’s complaint included claims for violation of the Lanham Act, including

federal trademark infringement, false designation of origin, and unfair competition, as well

as common law trademark infringement and unfair competition. USI alleged that Target’s

use of the UNIVERSAL THREAD name and mark on women’s clothing infringed on

USI’s rights in its mark, and that Target had copied USI’s brand concept and advertising

ideas and strategies.

       24.    USI sought permanent injunctive relief and monetary recovery, including

actual damages, Lanham Act compensatory damages as measured by the amount of

Target’s profits, and “such other compensatory damages” the Court determined to be fair

and appropriate.

       25.    In November 2019, before any of USI’s claims had been adjudicated, Target

and USI settled the USI Action. USI dismissed its claims with prejudice.

       26.    Target’s total defense costs and other losses arising out of the USI Action

exceed its self-insured retention under the Policy.

       27.    Target has satisfied all policy conditions, and has made payments that have

exhausted its self-insured retention.

                   ACE’S WRONGFUL DENIAL OF COVERAGE

       28.    On August 28, 2018, promptly after USI filed the USI Action, pursuant to

and in accordance with the terms and conditions of the Policy, Target provided notice to




                                             6
         CASE 0:20-cv-02400-PJS-TNL Doc. 1 Filed 11/28/20 Page 7 of 11




ACE of the USI Action and the claims USI had made against Target, including USI’s

claims for damages.

       29.    In the USI Action, USI sought compensatory damages for Target’s alleged

trademark infringement and unfair competition.

       30.    These claims are squarely within the scope of the Policy’s coverage and are

not otherwise excluded by any provision of the Policy.

       31.    ACE acknowledged that under the Policy, ACE had a duty to defend Target

in the USI Action.

       32.    On July 25, 2019, ACE disclaimed coverage for any indemnity arising out of

the USI Action.

       33.    Beginning in 2018, Target has communicated both orally and in writing with

ACE, explaining in detail why Target’s losses arising out of the USI Action are, in fact,

covered under the terms of the Policy, and has requested that ACE withdraw its written

denials of coverage and indemnify Target for its losses.

       34.    ACE has refused to acknowledge coverage for Target’s losses arising out of

the USI Action and has further disregarded its contractual obligation to indemnify Target

for the extent of these losses falling within its aggregate coverage layer.

       35.    Because Target’s covered losses are sufficient to exhaust Target’s retained

limit, and because ACE has refused to indemnify Target for such losses, this matter is ripe

for adjudication.




                                              7
         CASE 0:20-cv-02400-PJS-TNL Doc. 1 Filed 11/28/20 Page 8 of 11




                                     COUNT I
                              DECLARATORY JUDGMENT

       36.    Target restates and realleges the facts and allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       37.    There is a genuine and bona fide dispute and an actual controversy and

disagreement between Target and ACE regarding whether ACE has a duty to indemnify

Target for Target’s losses arising out of the USI Action.

       38.    Target has fully complied with all of the terms and conditions of the Policy

relating to the USI Action.

       39.    ACE has improperly denied coverage for Target’s losses arising out of the

USI Action, which are covered under the Policy, and has improperly refused to indemnify

Target for settlement payments these losses.

       40.    Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2201, Target requests that the Court issue a judicial declaration that the Target’s losses

arising out of the USI Action are covered under the Policy, and that ACE was and is

obligated to indemnify Target for the extent of these losses falling within ACE’s aggregate

coverage layer.

                                    COUNT II
                               BREACH OF CONTRACT

       41.    Target restates and realleges the facts and allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       42.    Target has fully complied with all of the terms and conditions of the Primary

Policy relating to the USI Action.


                                               8
            CASE 0:20-cv-02400-PJS-TNL Doc. 1 Filed 11/28/20 Page 9 of 11




       43.      ACE has refused and continues to refuse to indemnify Target for losses

arising out of the USI Action. ACE’s refusal to indemnify Target with respect to such

losses constitutes a breach of the Policy.

       44.      ACE’s breach has proximately caused Target harm for which Target is

entitled to damages exceeding $75,000.

                                  PRAYER FOR RELIEF

       WHEREFORE, Target respectfully prays for relief as follows:

       1.       That the Court declare that Target’s losses arising out of the USI Action are

covered under the Policy, and that ACE was and is obligated to indemnify Target for the

extent of these losses that was incurred within the Policy’s aggregate coverage layer;

       2.       That the Court declare that Target’s losses arising out of the USI Action are

covered under the Policy, and that these losses do properly exhaust Target’s retained limit;

       3.       That the Court enter a judgment against ACE for the extent of Target’s losses

arising out of the USI Action that was incurred in ACE’s aggregate coverage layer;

       4.       Prejudgment interest at the maximum legal rate;

       5.       Special and incidental damages resulting from ACE’s breach of contract in

an amount to be determined at trial;

       6.       Attorney’s fees, costs, and disbursements incurred in obtaining the benefits

due under the Policy;

       7.       Interest on such attorney’s fees, costs, and disbursements; and

       8.       That the Court award such other relief as the Court may deem to be just, fair,

and equitable under the circumstances of this case.


                                               9
       CASE 0:20-cv-02400-PJS-TNL Doc. 1 Filed 11/28/20 Page 10 of 11




Dated: November 28, 2020                  Respectfully submitted,

                                          /s/ John Lunseth
                                          John B. Lunseth II (#065341)
                                          TAFT STETTINIUS & HOLLISTER
                                          LLP
                                          2200 IDS Center
                                          80 South Eighth Street
                                          Minneapolis, MN 55402
                                          Phone: 612-977-8400
                                          Fax: 612-977-8650
                                          Email: jlunseth@taftlaw.com

                                          Of counsel:

                                          Gretchen Hoff Varner
                                          COVINGTON & BURLING LLP
                                          Salesforce Tower
                                          415 Mission Street, Suite 5400
                                          San Francisco, CA 94105-2533
                                          Tel.: (415) 591-6000
                                          Fax: (415) 591-6091


                                          Attorneys for Plaintiff
                                          Target Corporation




                                     10
 CASE 0:20-cv-02400-PJS-TNL Doc. 1 Filed 11/28/20 Page 11 of 11




                         JURY TRIAL DEMAND

Target Corporation hereby demands a jury trial on all issues so triable.


Dated: November 28, 2020           Respectfully submitted,

                                          /s/ John Lunseth
                                          John B. Lunseth II (#065341)
                                          TAFT STETTINIUS & HOLLISTER
                                          LLP
                                          2200 IDS Center
                                          80 South Eighth Street
                                          Minneapolis, MN 55402
                                          Phone: 612-977-8400
                                          Fax: 612-977-8650
                                          Email: jlunseth@taftlaw.com

                                          Of counsel:

                                          Gretchen Hoff Varner
                                          COVINGTON & BURLING LLP
                                          Salesforce Tower
                                          415 Mission Street, Suite 5400
                                          San Francisco, CA 94105-2533
                                          Tel.: (415) 591-6000
                                          Fax: (415) 591-6091


                                          Attorneys for Plaintiff
                                          Target Corporation




                                     11
